Citation Nr: 0607833	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  96-34 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office 
Center (RO) in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a neurological 
condition.

2.  Entitlement to an initial evaluation in excess of 10 
percent for carpal tunnel syndrome of the right forearm.

3.  Entitlement to an initial evaluation in excess of 10 
percent for carpal tunnel syndrome of the left forearm.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a skin condition.

5.  Entitlement to an initial evaluation in excess of 30 
percent for bilateral pes planus with hallux valgus, bunion 
deformities, metatarsalgia and arthritis of the 
metatarsophalangeal joints of both great toes.

6.  Entitlement to an initial evaluation in excess of 10 
percent for a cervical spine disability, to include the issue 
of entitlement to a rating in excess of 20 percent earlier 
than April 7, 2004.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1987 to 
October 1994, together with one year and one month of prior 
active service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision, and has been remanded 
several times, most recently in December 2003.


FINDINGS OF FACT

1.  The evidence of record fails to show a diagnosed 
neurological condition for which service connection has not 
already been established, or any other disability related to 
the veteran's complaints of paresthesias and incontinence.

2.  The preponderance of evidence fails to show that the 
veteran has moderate impairment of her median nerve 
bilaterally.

4.  The evidence reflects that the veteran's skin condition 
causes constant itching; but fails to show any systemic or 
nervous manifestations related to the skin condition. 

5.  Medical evidence fails to show that the veteran's feet 
have marked pronation, extreme tenderness of the plantar 
surfaces, marked inward displacement or severe spasm of the 
tendo achillis on manipulation.

6.  There is no evidence of the veteran requiring the use of 
special orthopedic shoes or appliances.

7.  The veteran's cervical spine was shown to have forward 
flexion to 12 degrees, on August 6, 2001.

8.  Medical evidence fails to show either ankylosis or 
incapacitating episodes of intervertebral disc syndrome. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neurological 
condition are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  The criteria for a rating in excess of 10 percent for 
carpal tunnel syndrome of the right forearm have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.124a, Diagnostic Code (DC) 8515 (2005).

3.  The criteria for a rating in excess of 10 percent for 
carpal tunnel syndrome of the left forearm have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, DC 8515 (2005).

4.  The criteria for a 30 percent rating for a skin condition 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.118, DC 7813-7806 (as in effect prior to 
August 30, 2002) and DC 7813-7806 (as in effect beginning 
August 30, 2002). 

5.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus with hallux valgus, bunion deformities, 
metatarsalgia and arthritis of the metatarsophalangeal joints 
of both great toes have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5276 
(2005).

6.  The criteria for a 30 percent rating for a cervical spine 
disability have been met from August 6, 2001.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 
5003-5290 (as in effect prior to September 26, 2003) and DC 
5003-5237 (as in effect beginning September 26, 2003).

7.  The criteria for rating in excess of 10 percent for a 
cervical spine disability earlier than August 6, 2001 have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, DC 5003-5290 (as in effect prior to 
September 26, 2003) and DC 5003-5237 (as in effect beginning 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran testified in March 1994 that her neurological 
problems began while she was in service when her arm and legs 
inexplicably went numb and she could not walk.  The veteran 
indicated that she would go numb on one side and have urinary 
incontinence, but that it would last for only half an hour at 
a time, and that it was therefore difficult to diagnose. 

Service medical records reflect that in September 1994 the 
veteran presented for treatment complaining of a history of 
acute paresthesias, numbness, and weakness in her upper and 
lower extremities.  A provisional diagnosis of neuropathy or 
Guillain-Barre Syndrome was rendered.  A treatment note from 
the following day indicated that cervical radiculopathy 
needed to be ruled out, and that the veteran's symptomatology 
was atypical for either Guillain-Barr Syndrome or for other 
peripheral neuropathy.

A March 1995 treatment note reflects that the veteran 
complained of progressive neurological symptomatology 
including severe cramping of her right hand, and pain and 
stiffness in her right forearm.  She also experienced one 
episode of urinary incontinence which she did not feel.  The 
doctor recommended hospitalization for tests.  However, the 
results of an April 1995 examination were all negative and 
the doctors were unable to either diagnose, or to pin point 
the etiology of, the veteran's paresthesias.

The veteran was hospitalized again in April 1996 for tests in 
an effort to diagnose her right and left hand numbness.  A 
physical examination showed extremely brisk bilateral 
reflexes, and the doctor was concerned that the veteran had 
an upper motor neuron lesion, although there was no 
Babinski's sign.  The doctor also contemplated a diagnosis of 
multiple sclerosis, but testing ruled it out.  The doctor 
concluded that except for a positive Phalen's sign in both 
wrists, the neurologic examination was normal, and the doctor 
diagnosed the veteran with carpal tunnel syndrome.

In September 2000 the veteran underwent a neurology 
consultation after complaining of numbness and incontinence.  
The examiner indicated that the veteran's recurrent, 
transient sensory symptoms and incontinence of the bladder 
and bowels may occur in isolation, noting that the very brief 
nature of these symptoms with no associated loss of 
consciousness or any systemic symptoms was difficult to 
explain on the basis of any neurological condition.  Upon 
examination, the veteran was noted to present evidence of 
mild sensory neuropathy with distal decreased sensation, but 
her reflexes were brisk.  The examiner opined that, even if 
the veteran had Guillain-Barre Syndrome six or seven years 
earlier, it did not explain the symptomatology she has had 
since then, especially in the absence of any other deficits 
on examination.

In August 2001, the veteran underwent an EMG/NCV from which 
it was noted that the veteran had normal motor and sensory 
responses with normal conduction velocities and F-wave 
latencies.  The neurologist opined that there was no evidence 
to suggest any residuals of Guillain-Barre Syndrome.  Based 
on the results of the nerve testing, another doctor opined 
that the veteran probably has cervical spine pain with 
radiation causing her symptoms.  

At a physical therapy appointment in September 2001, the 
veteran indicated that she had some kind of neurological 
disorder which had never been diagnosed and that she had had 
urinary and bowel incontinence.  However, there was no 
mention of either the frequency of the incontinence, or even 
any indication that the incontinence had continued to occur.

A January 2004 treatment note reflects that the veteran's 
cranial nerves II-XII were grossly intact and sensory testing 
was intact with no focal findings.  At a VA examination of 
her cervical spine in April 2004, the veteran denied any 
incontinence, and the examiner noted that there was no 
neurologic dysfunction.  Additionally, neurologic 
examinations were within normal limits in December 2002, 
December 2003, and October 2004.  

Reviewing the veteran's many examinations and treatment 
records, the Board notes that the veteran has not presented 
for treatment of a neurological condition since September 
2000, more than five years ago, or complained of continued 
incontinence for several years.  Additionally, other than 
carpal tunnel and a cervical spine disability for which 
service connection has been established, the veteran has not 
been diagnosed with a current disability; and, in the absence 
of proof of a present disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for a neurological 
condition is denied.  

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Carpal Tunnel Syndrome of the right and left forearms

The veteran's forearms are each currently rated as 10 percent 
disabling under 38 C.F.R. § 4.124a, DC 8515, for mild 
incomplete paralysis of the median nerve.  A 30 percent 
rating is assigned for moderate incomplete paralysis on the 
major side, while a 20 percent rating is assigned for 
moderate incomplete paralysis on the minor side.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.

The veteran testified in March 1996 that her hands tingled 
three times per week, and that several times a week the pain 
would radiate past her elbow.  The pain, cramping and numbing 
was brought on be normal everyday activities.  

In this regard, however, while the veteran has been diagnosed 
with carpal tunnel syndrome bilaterally, there is some 
disagreement as to whether this is the appropriate diagnosis 
for the veteran's symptomatology.  At a VA examination in 
November 1994, the veteran was diagnosed with bilateral 
carpal tunnel syndrome based on physical examination and 
nerve conduction studies.  Nerve conduction studies in 
December 1994 were also abnormal, and the neurologist 
indicated that there was electrodiagnostic evidence of 
bilateral distal median neuropathy of the wrist.

However, at a VA examination in April 1996, the examiner 
indicated that the veteran's history and physical examination 
were not consistent with carpal tunnel syndrome.  The 
examiner felt that the veteran's symptomatology, such as 
diffuse dorsal and palmar paresthesias with radiation more 
proximally, was more consistent with a neurological disorder.  
Similarly, at a VA examination in August 1999, the examiner 
observed that the veteran did not seem to be limited severely 
by carpal tunnel syndrome; explaining that he had had the 
veteran keep her wrist in dorsi-flexed position bilaterally 
for ten minutes, but that she did not report any symptoms of 
carpal tunnel.  The examiner opined that he had not found any 
objective evidence that the veteran's condition had worsened, 
and he questioned whether the veteran even had carpal tunnel 
syndrome.  

Similarly, in August 2001 a doctor indicated that the 
veteran's symptoms were not consistent with carpal tunnel 
syndrome, as the EMG was normal.  The doctor opined that the 
veteran probably had cervical spine pain with radiation 
causing her symptoms.  At a VA examination in August 2001, an 
EMG/NCV showed no evidence of carpal tunnel syndrome, and the 
examiner opined that the bilateral involvement of the fifth 
fingers and hypothenar eminences do not support a diagnosis 
of carpal tunnel syndrome.  However, the examiner did note 
that the veteran's clinical history supported the diagnosis 
of carpal tunnel syndrome, and it might be possible that her 
use of wrist braces and relative rest prevented the 
abnormalities from showing on her 2001 EMG/NCV.  Following 
the examination, the veteran was diagnosed with median 
entrapment at both wrists with intermittent symptoms.

While there appears to be some medical disagreement as to 
whether the veteran has carpal tunnel syndrome, there is 
little doubt that she has some impairment of her forearms.  
Nevertheless, the medical evidence of record fails to show 
nerve impairment any more severe than the mild rating which 
is currently assigned.  Her most recent EMG/NCV was normal, 
and in 2001, the examiner noted that the veteran had only 
intermittent symptoms.  As such, the veteran's request for a 
rating in excess of 10 percent for carpal tunnel syndrome in 
each forearm is denied.

Skin Condition 

The veteran is rated at 10 percent for her skin condition, 
which currently effects her hands and feet.  At the time she 
filed her claim, she was evaluated under 38 C.F.R. § 4.118, 
DC 7806 for eczema.  A 10 percent rating was assigned for 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area; a 30 percent rating was 
assigned for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement; and a 50 percent 
rating was assigned for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or for eczema that was exceptionally 
repugnant.

The veteran testified that her toenails were rotted and that 
her skin would dry out and crack.  She had been provided 
creme which temporarily cleared up her feet, but her doctor 
told that her skin condition would never totally clear up.

At VA examinations in November and December 1994, it was 
noted that the veteran's skin was quite dry with some 
fissuring and cracking in her fingers and toes, and she had 
significant hyperkeratosis in her palms and soles of her 
feet.  An examiner indicated that the veteran's toenails had 
become involved and had gotten thick and whitish; and the 
veteran was diagnosed with dermatitis of the feet bilaterally 
with redness and itching. Additionally, in March 1996, an 
examiner indicated that topical treatment would not clear her 
condition.

At a VA examination in August 2001, the veteran was noted to 
have a history of recurrent off and on itching and scaling of 
her feet and hands.  The examiner noted that the skin on the 
veteran's hands on the palms and thumbs was hyperkeratotic, 
there were fissures present, and there was slight scaling and 
erythema.  With regard to the veteran's feet, the examiner 
indicated that the skin between her toes was normal, but the 
skin on the plantar surface was dry.  In the heel area, her 
skin was hyperkeratotic with fissures, and the veteran's 
toenails were also thickened and separating in places.

The evidence of record reveals findings that may be 
considered consistent with constant exudation or itching, 
such that the criteria for a 30 percent rating are met, under 
the criteria effective prior to August 2002.  However, the 
medical evidence of record has not revealed the presence of 
systemic or nervous manifestations related to the veteran's 
skin condition, and the veteran's claims file is void of any 
indication from a medical professional that her skin 
condition is exceptionally repugnant.  Accordingly, a rating 
of 30 percent and no more, is granted for the veteran's skin 
condition.

The Board notes that during the course of this appeal the 
regulations for rating disabilities of the skin were revised 
effective August 30, 2002.  67 Fed. Reg. 49,596 (July 31, 
2002).  The Board will consider all applicable versions of 
the rating criteria, as did the RO.  However, the new 
criteria are to be applied only as of that effective date 
(i.e., at no earlier date).  See VAOPGCPREC 3-2000 (Apr. 10, 
2000).  

Under the current regulations, dermatophytosis is to be rated 
for either disfigurement of the head, face, or neck (DC 
7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (DC 7806), depending upon the predominant 
disability, which is dermatitis in this case.

The Board notes that the only way for the veteran to receive 
a rating in excess of 30 percent for dermatitis under the 
current rating criteria is if her dermatitis affects more 
than 40 percent of her entire body; if more than 40 percent 
of her exposed areas are affected; or if treatment of her 
dermatitis requires constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period.  

A review of the evidence of record fails to show any of these 
conditions.  The veteran's skin condition affects only her 
hands and feet which clearly comprise less than either 40 
percent of her entire body or 40 percent of her exposed 
areas.  Additionally, while the evidence of record does show 
some systemic treatments in the past, it fails to show either 
constant or near-constant systemic therapy for any 12 month 
period since the new regulations became effective.

As such, a rating in excess of 30 percent is denied.

Bilateral pes planus with hallux valgus, bunion deformities, 
metatarsalgia and arthritis of the metatarsophalangeal joints 
of both great toes

The veteran's bilateral foot disability is currently rated as 
30 percent disabling under 38 C.F.R. § 4.71a DC 5276, as 
acquired flatfoot.  Under DC 5276, a 30 percent rating is 
assigned for severe bilateral flatfoot with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use, accentuated indication of 
swelling on use, and characteristic callosities.  A 50 
percent rating is assigned for pronounced bilateral flatfoot 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, which is not improved by 
orthopedic shoes or appliances.

At a VA examination in November 1994, the veteran had 
tenderness to the sinus tarsi, and, when standing, had a 
positive toe sign bilaterally with a flattening of the 
arches.  The examiner indicated that the veteran had fallen 
arches and pain laterally with a positive toe sign which was 
quite significant for posterior tibial tendon disruptions.

At a VA examination in April 1996, the veteran had 
significant medial bony prominence in the area of the first 
metatarsophalangeal joint.  The veteran was nontender to 
palpation over her plantar calcaneus.  She was also nontender 
about the hindfoot and midfoot, with the exception of 
palpation of the plantar fascia.  The examiner found that the 
veteran had evidence of plantar fasciitis. 

At a VA examination in August 2001, it was noted that the 
veteran's gait was normal with no limp.  There were calluses 
noted on the medial aspect of the distal joint of both great 
toes and on the plantar surfaces of the foot.  The veteran's 
posture standing was normal, and the examiner observed that 
the veteran had a moderate loss of the arch bilaterally.  On 
weightbearing, there was moderate pes planus.  The Achilles 
tendon was within normal limits for alignment. 

A review of the medical evidence fails to show that the 
veteran has marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement, or severe 
spasm of the tendo achillis on manipulation, and there is no 
evidence that the veteran has required the use of special 
orthopedic shoes or appliances.  Moreover, DC 5278 for claw 
foot (pes cavus) is the only other diagnostic code that 
provides for a rating in excess of 30 percent, and this 
condition is not shown.  

Accordingly, the veteran's claim for a rating in excess of 30 
percent is denied.



Cervical Spine

The veteran's cervical spine disability is currently rated as 
20 percent disabling under 38 C.F.R. § 4.71a, DC 5003-5242, 
and was made effective April 7, 2004.  From October 28, 1994 
until April 7, 2004, the veteran's cervical spine disability 
was rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 
5003-5290.

Under the rating criteria in existence when the veteran filed 
her claim, slight limitation of cervical spine motion 
warranted a 10 percent rating, moderate limitation of motion 
warranted a 20 percent rating, and severe limitation of 
motion warranted a 30 percent rating.  38 C.F.R. § 4.71a, DC 
5290.

Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, 
Plate V. (Although this designation of normal range of motion 
was included as part of the revised rating criteria, it is 
used here for guidance purposes).

At a January 1995 examination, the veteran had neck flexion 
to 60 degrees, extension was to 45 degrees, and lateral 
rotation of 60 degrees bilaterally.  X-rays showed no 
evidence of spondylosis or other bony abnormality.  At an 
examination in August 1999, the veteran was noted to have 75 
degrees of range of motion in her neck bilaterally without 
pain.  

However, at an August 2001 examination, the veteran had pain 
with forward flexion, which began at 12 degrees at which 
point she stopped; she had 30 degrees of backward extension 
with no pain; rotation of 55 degrees to the right and 60 
degrees to the left with no pain; and lateral flexion of 40 
degrees to the right and left with no pain.  An MRI showed 
degenerative disc material at the C5-C6 level with minimal 
disc protrusion and osteophyte formation with impingement on 
anterior aspect of the dural sac.  Nevertheless, the examiner 
opined that the veteran's neck pain did not limit the range 
of motion of activity, and she was able to perform working 
movements of the neck with normal excursion, strength, speed, 
coordination, and endurance, and no functional loss was 
noted.

At the most recent examination of her cervical spine in April 
2004, the veteran indicated that her neck caused constant 
discomfort.  She had forward flexion of 20 degrees, extension 
to 15 degrees, right and left lateral flexion to 35 degrees 
with discomfort at the end of motion, and right and left 
lateral rotation to 50 degrees.  X-rays showed a cervical 
spine within normal limits.  The examiner opined that while 
the veteran had pain on cervical motion, there was no 
evidence of functional loss due to pain, no incapacitating 
episodes in the last 12 months, no ankylosis, and no muscle 
spasm.

The Board notes that while range of motion measurements do 
not strictly correspond to the mild, moderate and severe 
ratings, they do provide a useful indication of disability.  
At her August 6, 2001 VA examination, the examiner found that 
the veteran had 12 degrees of forward flexion in her cervical 
spine, which is only 27 percent of what is considered normal 
(normal forward flexion of the cervical spine is 45 degrees).  
The Board finds that this is indicative of a severe cervical 
spine disability.  However, the Board notes that this 
examination presented the earliest medical evidence that the 
veteran's cervical spine condition was severe enough to 
warrant a rating in excess of 10 percent, as the earlier 
medical evidence showed that the flexion of the veteran's 
cervical spine was not limited.  While the veteran may have 
had pain and discomfort in her neck prior to August 2001, the 
10 percent rating contemplated that symptom.  Accordingly, a 
30 percent rating is assigned from August 6, 2001, but no 
earlier.

In reaching its decision, the Board considered whether a 
higher rating was warranted due to functional loss due to 
pain under 38 C.F.R. § 4.40 (including pain on use or during 
flare-ups) and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In August 2001, a VA examiner opined that the veteran's neck 
pain did not limit the range of motion of activity, and noted 
that she was able to perform working movements of the neck 
with normal excursion, strength, speed, coordination, and 
endurance, and no functional loss was noted.  Similarly, in 
April 2004, a VA examiner opined that, while the veteran had 
pain on cervical motion, there was no evidence of functional 
loss due to pain.  Accordingly, the Board finds that no 
adjustment needs to be made to the disability rating on 
account of the holding in DeLuca.

The Board has also considered whether a higher rating would 
be justified under another diagnostic code.  

The examiner in April 2004 specifically found that there was 
no evidence of ankylosis in the veteran's cervical spine; 
and, as such, the prior rating criteria of 38 C.F.R. § 4.71a, 
DC 5287 does not apply.   

Since an MRI in August 2001 showed evidence of disc disease, 
the Board must consider whether a higher rating is possible 
for intervertebral disc syndrome (IVDS).  See 38 C.F.R. 
§ 4.71a, DC 5293 (1994).  IVDS focuses on symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  A 10 percent rating was assigned for mild IVDS; a 20 
percent rating was assigned for moderate IVDS with recurring 
attacks, and a 40 percent rating was assigned for severe IVDS 
with recurring attacks and intermittent relief.  

An X-ray in May 1998 showed normal intervertebral disc 
spaces, and an MRI in January 1999 failed to show any disc 
disease.  While disc disease was shown by an April 2001 MRI, 
a VA examiner noted in April 2004 that the veteran had not 
had any incapacitating episodes in the past twelve months, 
and noted that the muscles of her cervical spine appeared 
normal with no weakness demonstrated and no spasm.  The 
neurological examination showed subjective decreased 
sensation, but the deep tendon reflexes were intact.  While 
the veteran has complained of pain and some subjective 
neurological symptoms, the Board finds that they are 
indicative of at most mild IVDS.  However, the Board notes 
that a finding of mild IVDS would not warrant a rating in 
excess of the 10 percent already assigned prior to August 6, 
2001.

During the course of this appeal the regulations for rating 
disabilities of the musculoskeletal system were substantively 
revised effective September 26, 2003.  68 Fed. Reg. 51,456 
(Aug. 27, 2003) (the diagnostic code for IVDS was revised 
once prior to September 2003, but the changes were not 
substantively different than the changes that became 
effective in September 2003).  The Board will consider all 
applicable versions of the rating criteria, but the new 
criteria are to be applied only as of that effective date 
(i.e., at no earlier date).  See VAOPGCPREC 3-2000 (Apr. 10, 
2000).

The new version of the Rating Schedule bases spinal ratings 
on the limitation of the range of motion caused by a spinal 
disability or disease.  However, under the revised Rating 
Schedule, the only ways for the veteran to receive a rating 
in excess of 30 percent for her cervical spine disability are 
by showing either ankylosis or IVDS, or by combining the 
orthopedic and neurologic manifestations of the disability.  

As noted above, the medical evidence fails to show the 
presence of any ankylosis.  

To receive a rating in excess of 30 percent for IVDS requires 
a showing of IVDS with incapacitating episodes having a total 
duration of at least four weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id. at Note (1).  In this case, at 
her April 2004 VA examination, the veteran reported having 
missed five or six days of work in the past year as a result 
of her neck pain, but she had not sought treatment from a 
physician, and had not been prescribed bed rest.  Treatment 
records similarly fail to present any evidence of bed rest 
being prescribed at any point during the pendency of the 
veteran's appeal.  As such, the Board finds that the veteran 
has not been prescribed bed rest for more four weeks or more 
in any twelve month period since the revised regulations 
became effective, and, therefore, a rating in excess of 30 
percent is not available for IVDS.

The revised criteria also instructs that in addition to the 
orthopedic manifestations of a musculoskeletal disability, 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1). 

At her VA examination in August 1999, the examiner noted 
that upon motor examination the veteran seemed to have 
jerking movements when she was asked to flex or extend 
chosen muscles against strong resistence.  However, the 
examiner found the veteran's motor skills to be +5/5 in both 
the upper and lower extremities.  A sensory examination was 
remarkable for numbness, decreased sensation to sharp 
objects in both the upper and lower extremities bilaterally.  
The veteran also did not report any sensation from a 
vibrating tuning fork at any joint in the either upper or 
lower extremity.  Nevertheless, the veteran was found to 
have good reflexes.

At a VA examination in August 2001, the examiner found that 
there was no significant weakness noted in the arms proximal 
and distal; pinprick and light touch were intact in the 
upper extremities; reflexes in the biceps brachial radialis 
and triceps were 2+ and brisk; and grip strength per 
dynamometer was reduced bilaterally.  The examiner opined 
that there was no functional loss noted, no atrophy, 
reduction in movement, weakened movement, excess 
fatiguability or loss of coordination.

At the April 2004 examination, the examiner found that the 
veteran had subjective decreased sensation and vibration in 
a non-dermatomal distribution.  There was no atrophy in the 
upper extremities and muscle bulk, tone, and strength 
appeared normal.  Deep tendon reflexes were intact 
throughout the veteran's upper extremities.  The examiner 
opined that there was no finding of neurological 
dysfunction.

While the veteran has a history of urinary and bowel 
incontinence, treatment records do not show any treatment for 
this condition since September 2000.  Additionally, the Board 
notes that the veteran is currently being rated for 
impairment of the median nerve bilaterally.

Based on the recent medical evidence, the Board finds that 
the veteran does not have an additional neurological 
disability associated with the limitation of motion of her 
cervical spine, and that even if it were determined that she 
had a neurological component, it is already being compensated 
by her disability rating for mild incomplete paralysis of her 
median nerve bilaterally. 

In conclusion, a 30 percent rating is assigned for the 
limitation of motion of the veteran's cervical spine from 
August 6, 2001, but no earlier.


III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in September 2004.  By this, and by previous 
letters, the statement of the case and supplemental 
statements of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
required was not completed prior to the first adjudication of 
the claim, it was given prior to the last adjudication (in a 
May 2005 supplemental statement of the case).  In short, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and ample time 
to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

VA treatment records and service medical records have been 
obtained.  The veteran has also been provided with numerous 
VA examinations of her various disabilities (the reports of 
which have been associated with the claims file).  
Additionally, she testified at a hearing before a hearing 
officer, and was offered the opportunity to testify at a 
hearing before the Board, but she declined.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
her claims.


ORDER

Service connection for a neurological condition is denied.

An initial evaluation in excess of 10 percent for carpal 
tunnel syndrome of the right forearm is denied.

An initial evaluation in excess of 10 percent for carpal 
tunnel syndrome of the left forearm is denied.

A 30 percent rating for a skin condition is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

An initial evaluation in excess of 30 percent for bilateral 
pes planus with hallux valgus, bunion deformities, 
metatarsalgia and arthritis of the metatarsophalangeal joints 
of both great toes is denied.

A 30 percent rating for a cervical spine disability is 
granted, effective August 6, 2001, but no earlier, subject to 
the laws and regulations governing the award of monetary 
benefits.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


